Citation Nr: 0705678	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2004 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  In October 2001, the RO denied service connection for 
peripheral neuropathy of the lower extremities, to include as 
a result of exposure to herbicides.  The veteran was notified 
of this decision by a letter dated October 19, 2001, and did 
not appeal.  

2.  Evidence received since the October 2001 RO denial was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  The medical evidence does not show that peripheral 
neuropathy of the lower extremities had its onset in service 
or was diagnosed within a year of the veteran's separation 
from service, and there is no competent evidence that shows a 
relationship between the veteran's peripheral neuropathy and 
in-service exposure to herbicides.


CONCLUSIONS OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include secondary to 
herbicide exposure, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2006).

Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the appellant in 
September 2003 and March 2004.  These letters advised the 
appellant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
letters also implicitly told the claimant to provide any 
relevant evidence in his possession.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

With regard to a new and material evidence claim, the letters 
informed the appellant of the evidence and information 
required to reopen such a claim and defined what qualifies as 
"new" and "material" evidence.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  These letters informed the veteran that 
his claim had been denied on a direct basis because he had 
not submitted evidence to show a diagnosis of peripheral 
neuropathy within one year of last exposure to Agent Orange, 
and that it had been denied on a presumptive basis because he 
had not submitted evidence to show diagnosis or treatment of 
acute or subacute peripheral neuropathy within one year from 
last exposure to Agent Orange.  

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  Since the 
service connection claim is being denied, no effective date 
will be assigned, so there is no possibility of any prejudice 
to the appellant if the notification is lacking a 
sufficiently specific description of matters involving the 
assignment of an effective date.  In addition, because the 
claim is being denied, the Board finds that the appellant was 
not prejudiced by inadequate notice of how to establish a 
disability rating.

As for the duty to assist, VA ordinarily has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim, as well as to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to the issue on appeal, however, involving the matter 
of whether a previously denied claim may be reopened, VA's 
duty to assist the appellant in the development of a claim is 
not triggered unless and until a claim is reopened.  See 38 
U.S.C.A. § 5103A.  As the veteran's claim has been reopened, 
the claims file contains all available evidence pertinent to 
the claim, including service medical records and private 
medical records.  While the veteran has not been afforded a 
VA examination with respect to his claim, the Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case.  See 
generally 38 C.F.R. § 3.159(c)(4).  The appellant was given 
ample notice and opportunity to provide evidence on his 
behalf.  Therefore, the Board finds the duty to assist has 
been satisfied.

New and Material Evidence

In October 2001, the RO denied entitlement to service 
connection for peripheral neuropathy as a result of exposure 
to herbicides; the veteran was informed of his appellate 
rights by letter that same month.  The veteran did not appeal 
this decision.  Therefore, this decision is final.  38 
U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran sought to reopen this claim in August 2003.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the most recent final 
denial.  Id.  The evidence is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence must also be probative of the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The elements 
that must be satisfied to prevail in a service connection 
claim are (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
To establish presumptive service connection based on exposure 
to Agent Orange, there must be (1) evidence that the veteran, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and (2) evidence that one of 
the disabilities listed in 38 C.F.R. § 3.309(e) became 
manifest to a degree of 10 percent or more within the 
prescribed period.  38 C.F.R. § 3.307(a)(6)(ii).  

In October 2001, the veteran's claim was denied on both 
direct and presumptive bases. Direct service connection was 
denied because the veteran had not submitted any evidence to 
show diagnosis or treatment of peripheral neuropathy within 
one year of service.  Presumptive service connection was 
denied because the evidence did not show diagnosis or 
treatment of acute or subacute peripheral neuropathy, or of 
any disability eligible for presumptive service connection 
based on exposure to herbicides, within the prescribed period 
of one year after last exposure to Agent Orange.  Therefore, 
in order for the appellant to successfully reopen his service 
connection claim, he must submit new evidence that is 
relevant to demonstrating that his current peripheral 
neuropathy was incurred during service or within a year of 
separation.  Alternatively, his claim may be reopened if he 
can demonstrate that his condition is entitled to service 
connection on a presumptive basis.

Since the October 2001 denial, the veteran has submitted 
private medical records describing recent treatments for 
peripheral neuropathy.  He has also submitted letters from 
his neurologists opining that this disability is secondary to 
Agent Orange exposure.  The record also contains a September 
2001 VA Agent Orange examination.  

The Board finds that a May 2004 letter from the veteran's 
private neurologist is new and material evidence for the 
purpose of reopening his claim.  Prior evidence indicates the 
veteran first experienced symptoms of peripheral neuropathy 
in 1996, two years before his initial diagnosis in 1998, 
almost thirty years after service.  The May 2004 letter, 
however, states that the veteran's peripheral neuropathy is 
secondary to exposure to Agent Orange, but that the veteran 
was not aware of this loss of sensation in his lower 
extremities due to the chronic back pain from his service-
connected back injury.  According to this letter, the veteran 
reported loss of sensation as well as chronic back pain.  The 
letter then states that the veteran had initially been 
treated and evaluated for his back pain but, in the course of 
the evaluation, the peripheral neuropathy was discovered.  
The veteran dates his symptoms back to his time in Vietnam.

This letter is new in that it was written after the October 
2001 rating decision and it contains information that was not 
considered by the RO in rendering its October 2001 decision.  
This statement is also material in that it is competent 
testimony that is relevant to determining whether the veteran 
may have had peripheral neuropathy in service.  As noted 
above, new and material evidence is considered credible for 
the purpose of reopening a claim unless it is beyond the 
competence of the person making the assertion.  See Justus, 
supra.  Although not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, a layperson is competent to testify 
as to the observable symptoms themselves.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, because the veteran is 
competent to testify that he has experienced loss of 
sensation since Vietnam, the Board may accept this evidence 
as material to the veteran's claim.  

Accordingly, the evidence received subsequent to the October 
2001 rating decision is new and material and serves to reopen 
the appellant's service connection claim.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.156(a).  

Service Connection

Generally, service connection on a direct basis is warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, for 
certain chronic diseases, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of direct service connection, there 
must be, as noted above, (1) medical evidence of a current 
disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).

In the case at hand, the veteran has already established the 
first requirement in that he has private medical records 
containing a diagnosis of peripheral neuropathy, most notably 
a May 1998 private neurological evaluation and a September 
2001 VA Agent Orange examination.  

Concerning the second requirement, this case has been 
reopened based on the finding of new and material evidence 
relevant to whether the veteran may have had peripheral 
neuropathy in service or within one year of separation.  This 
question will be reconsidered in light of the evidence 
submitted since October 2001.  On this matter, the relevant 
evidence of record includes the veteran's service medical 
records, VA medical records, private medical records, and VA 
examination reports.  

In October 2001, the veteran's service connection claim was 
rejected because the claims file contained no evidence of 
peripheral neuropathy in service or within one year of 
separation.  Upon reopening this claim, the Board finds that 
the service medical records still do not indicate that the 
veteran experienced peripheral neuropathy, or symptoms which 
may be associated with undiagnosed peripheral neuropathy, in 
service.  The veteran's November 1967 entrance examination 
and medical history reports reflect that the veteran was 
clinically normal neurologically upon entrance.  His service 
medical records also reflect the veteran sought treatment 
multiple times for a January 1969 back injury that is also 
noted on his September 1969 separation examination and 
medical history reports.  At the time of the separation 
examination, the veteran reported his back injury to be 
asymptomatic at the moment.  No neurological abnormalities or 
abnormalities of the lower extremities were noted, and the 
veteran did not indicate that he had ever experienced any 
such abnormalities.  The only relevant reference to this back 
injury in the remaining service medical records occurs in a 
January 1969 treatment report which notes that there was mild 
aching in the infrascapular areas, but there was still full 
range of motion and no neurological deficiency.  These 
records do not suggest the veteran was experiencing numbness 
in his lower extremities, regardless of whether he thought it 
was a symptom of his back injury rather than a separate 
disability.

Nor do the veteran's post-service medical records suggest 
that the veteran experienced peripheral neuropathy in 
service.  The claims file contains no evidence that the 
veteran complained of loss of sensation in his lower 
extremities, even in relation to his back injury, for almost 
thirty years after service.  A February 1970 VA orthopedic 
examination report notes weakness and numbness in the 
veteran's left arm, but no such symptoms are noted in the 
lower extremities.  The report from a July 1979 VA 
examination conducted in connection with the veteran's back 
injury notes that there is no neurological deficit.  In 
October 1980, a VA orthopedic examination report expressly 
notes that a neurological examination of the lower 
extremities was essentially normal.  Similarly, a September 
1983 evaluation report notes that there was no radiation of 
the hyperesthesia and no numbness lateral to the service-
connected back injury.  

The first evidence of peripheral neuropathy occurs in the May 
1998 private medical record in which the veteran is first 
diagnosed with the condition.  This record does not indicate 
that the veteran received prior treatment for this condition, 
nor has the veteran asserted the existence of earlier 
treatment records that have not been obtained.  Moreover, 
during his September 2001 Agent Orange examination, the 
veteran estimated that his symptoms have been present since 
1996.  When weighing these subsequent medical records against 
the evidence provided in the May 2004 private neurologist's 
letter, the Board grants far more probative weight to the 
clinical findings indicating that the veteran did not have 
peripheral neuropathy for at least 14 years after service 
than to the lay testimony indicating otherwise.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (noting the Board is not 
bound to accept medical opinions based on history supplied by 
the veteran where that history is unsupported by the medical 
evidence); see also Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Pound v. West, 12 
Vet. App. 341 (1999).  

The Board has also considered the private neurological 
records, submitted after the October 2001 rating decision, 
but has determined that these records are not evidence of 
whether the veteran had peripheral neuropathy either in 
service or within a year of separation from service.  These 
records include treatment reports from January 2003 to 
September 2003 and include letters containing medical nexus 
statements dated in September 2003, February 2004, and May 
2004.  The Board notes, however, that the private 
neurologists appeared unaware of the post-service medical 
records affirmatively demonstrating no neuropathy for years 
after service.  See LeShore, supra.  Regardless, because 
these records do not establish that the veteran developed 
peripheral neuropathy during or shortly after service, they 
do not provide an adequate basis upon which to establish 
service connection.  Therefore, because the evidence of 
record does not establish the incurrence of peripheral 
neuropathy in service or within one year of separation, 
direct service connection must be denied.

Even if direct service connection cannot be established, VA 
regulations provide that, if a veteran was exposed to a 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e).  The aforementioned list of disabilities was 
compiled after significant research into the effects of 
herbicide exposure and is updated periodically by the 
Secretary of Veterans Affairs.  Only the diseases on the list 
and no others may be presumed under law to have been caused 
by herbicide exposure.  

The Board notes that the veteran was denied presumptive 
service connection because his diagnosed disability, 
peripheral neuropathy, was not listed in 38 C.F.R. 
§ 3.309(e).  For purposes of the presumption outlined in 38 
C.F.R. § 3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e) Note 2.  The Board notes that chronic 
peripheral neuropathy is different than acute and sub-acute 
peripheral neuropathy, and is not included in the list of 
presumptive diseases, as VA has specifically determined that 
persistent peripheral neuropathy is not a disease associated 
with exposure to herbicide agents.  The Board further notes 
that the veteran's current disability has not been diagnosed 
as acute or subacute peripheral neuropathy.  Therefore, in 
the absence of a disability entitled to service connection 
based on exposure to herbicides, presumptive service 
connection must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

As new and material evidence has been presented, the claim of 
entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to 
herbicide exposure, is reopened; to this extent only, the 
appeal of this issue is granted.  On a merits determination, 
service connection is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


